Citation Nr: 0946608	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-03 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for chronic obstructive pulmonary disease (COPD) with 
a history of asbestosis.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty from November 1956 to 
November 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in December 
2004 and December 2005 by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence does not relate the Veteran's 
essential hypertension to his service-connected COPD with a 
history of asbestosis.

2.  Pulmonary Function Tests (PFTs) do not show evidence of 
FEV-1 of 40- to 55- percent predicted; or FEV-1/FVC of 40 to 
55 percent; or DLCO(SB) of 40- to 55-percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

3.  The Veteran has not submitted evidence tending to show 
that his service-connected COPD requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSIONS OF LAW

1.  Essential hypertension is not proximately due to, or the 
result of, the service-connected COPD with history of 
asbestosis.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.310 (2009).
2.  The criteria for an evaluation in excess of 30 percent 
evaluation for COPD with a history of asbestosis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.97, Diagnostic Code 6604 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific Veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 
2009).

In this case, letters sent to the Veteran in July 2004, June 
2005, September 2005, and May 2009 informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
Veteran was also advised as to how disability ratings and 
effective dates are assigned.  The May 2009 letter provided 
the Veteran with the criteria necessary to warrant a higher 
disability rating for COPD, and indicated the types of 
evidence used to determine a disability rating as well as 
examples of evidence that the Veteran should tell VA that may 
affect how a rating is assigned.   

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains some 
service morning reports, VA medical evidence, private medical 
evidence, internet article, and the Veteran's contentions.  
The Veteran was medically evaluated in conjunction with this 
claim.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In fact, in response to the May 2009 notice 
letter, the Veteran indicated that he had enclosed all the 
remaining information or evidence in support of his appeal 
and asked that his appeal be decided as soon as possible.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Service Connection Claim for Hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

When a chronic disease, such as hypertension, becomes 
manifest to a degree of 10 percent within one year of the 
Veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the Veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.
In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the VA and private medical evidence shows a 
current diagnosis of essential hypertension.  The Veteran 
does not assert and the evidence does not show that his 
hypertension had its onset during service or within the first 
year; rather he contends that his hypertension is secondary 
to his service-connected COPD with a history of asbestosis.

Based on the Veteran's contentions, the RO underwent a VA 
examination to specifically determine whether the current 
hypertension is related to his COPD.  In this regard, a 
November 2005 VA examiner opined that the Veteran's 
hypertension is less likely related to his history of 
asbestosis with COPD, nor is it caused by the medication 
prescribed for his COPD.  The examiner diagnosed the Veteran 
with essential hypertension with unknown etiology, noting 
that he examined the Veteran, referenced the Harrison Text 
Book of Internal Medicine, and reviewed the Veteran's 
medications.  The record does not contain an etiology opinion 
favorable to the Veteran's claim.

Consideration has also been given to the internet articles 
submitted by the Veteran in September 2007 from the Mayo 
Clinic titled "Asbestosis" and "Pulmonary Hypertension."  
The first article discusses the causes of asbestosis, and the 
second article discusses the signs and symptoms of pulmonary 
hypertension and indicates that pulmonary hypertension is a 
far less common type of high blood pressure that affects only 
the arteries of the lungs.  Significantly, the medical 
evidence in this case shows that the Veteran is diagnosed 
with essential hypertension, as opposed to pulmonary 
hypertension.  Moreover, even if the article pertained to 
essential hypertension, the article, alone, is too general in 
nature to provide the necessary evidence to support the 
Veteran's claim.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  A medical treatise article must provide more than 
speculative, generic statements not relevant to the Veteran's 
claim, but must discuss generic relationships with a degree 
of certainty for the facts of a specific case.  Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  Significantly, the 
articles in the current case do not relate the Veteran's 
essential hypertension to his COPD with history of 
asbestosis.  

The Board has carefully considered the Veteran's statements 
regarding the relationship between his current hypertension 
and COPD.  The Veteran is certainly competent, as a lay 
person, to report that as to which he has personal knowledge.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board 
finds that he is not competent to offer a medical opinion as 
to cause or etiology of the claimed disability, as there is 
no evidence of record that he has specialized medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opinion on matter 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, in this case, the Veteran's lay 
statements are not competent medical evidence as to a nexus 
between his current hypertension and COPD.  

Given the evidence of record in this case, the Board finds 
that the preponderance of the evidence is against the service 
connection claim for hypertension.  Accordingly, the service 
connection claim for essential hypertension as secondary to 
service connected COPD with a history of asbestosis is 
denied.

III.  Increased Rating Claim for COPD with a History of 
Asbestosis

The Veteran asserts that his service-connected pulmonary 
disability is more severe than contemplated by the currently 
assigned 30 percent evaluation.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

COPD is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6604.  Under that Diagnostic Code, disability ratings 
are assigned based on pulmonary function test (PFT) results 
detailing the percentage scores predicted for FEV-1 (forced 
expiratory volume), or FEV-1/FVC (forced vital capacity) or 
DLCO (SB) (diffusion capacity of the lung for carbon 
monoxide).  Each respective result must be obtained to 
properly adjudicate this claim because the individual 
predicted percentage scores for the FEV-1, FEV-1/FVC or DLCO 
(SB) may independently support an increased rating award 
under Code 6604.

The general rating formula for restrictive lung disease 
provides that a 30 percent evaluation requires FEV-1 of 56- 
to 70-percent predicted; or FEV- 1/FVC of 56 to 70 percent; 
or DLCO(SB) of 56- to 65- percent predicted.  A 60 percent 
evaluation requires FEV-1 of 40- to 55- percent predicted; or 
FEV-1/FVC of 40 to 55 percent; or DLCO(SB) of 40- to 55-
percent predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation requires FEV-1 less than 40 percent predicted; or 
FEV-1/FVC less than 40 percent; or DLCO(SB) of less than 40-
percent predicted; or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiorespiratory 
limitation); or cor pulmonale (right- sided heart failure); 
or right ventricular hypertrophy; or pulmonary hypertension 
(shown by echo or cardiac catheterization); or an episode or 
episodes of acute respiratory failure; or oxygen therapy.  38 
C.F.R. § 4.97, Diagnostic Code 6604.

Supplementary information published with the promulgation of 
the amended rating criteria notes that the American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy and suggests that post-bronchodilator 
findings are the standard basis of comparison of pulmonary 
function.  See 61 Fed. Reg. 46,723 (Sept. 5, 1996).

In this case, the RO granted service connection for COPD in a 
December 2002 rating decision, and a 30 percent evaluation 
was assigned, effective October 3, 1997.  In July 2004, the 
Veteran filed an increased rating claim for his COPD.  

According to a July 2004 letter, Dr. D. M., the Veteran's 
private physician, indicated that the Veteran asked him to 
write a letter regarding his asbestosis.  Dr. D. M. stated 
that he had seen the Veteran over ten times for worsening 
respiratory failure, noting that his condition had 
progressively spiraled out of control.  Dr. D.M. referred the 
Veteran to a local pulmonologist for continued treatment.  
Dr. D.M. also stated that due to the worsening of the 
Veteran's COPD, a re-evaluation of his disability was 
warranted.

On July 2004 private PFT, the Veteran's post-bronchodilator 
FEV-1 was 58 percent; and FEV-1/FVC was 73 percent.  

In an August 2004 statement, the Veteran stated that this 
condition had worsened and that he had been prescribed 
breathing treatments four times daily, and antibiotics every 
five to six weeks in the past twenty months.

An August 2004 Persantine/Cardiolite study revealed no 
ischemia on perfusion and the Veteran's left ventricular 
ejection fraction was 61 percent.  

On August 2004 private PFT, the Veteran's post-bronchodilator 
FEV-1 was 61 percent; and FEV-1/FVC was 67 percent.  

On August 2004 VA examination, the Veteran had marked 
decrease in his chest expansion with marked decrease in 
breath sounds, crackles throughout both lung fields.  Wheezes 
were not heard.  There was no cyanosis, clubbing, or edema.  
Diagnosis was COPD, severe with history of asbestos exposure; 
in pertinent part.  It was noted that the Veteran is severely 
disabled and is close to requiring home oxygen.  The examiner 
noted that an August 2004 PFT showed decreased lung volumes 
with obstruction and no change with broncholators.  

A September 2004 computerized tomography (CT) scan of the 
chest revealed multiple small bilateral pulmonary emboli.  

On October 2004 VA examination, the Veteran reported a 
significant increase in his dyspnea with exertion within the 
past three months.  Examination of the chest showed increased 
anterior/posterior diameter.  There were fine crackles in 
both lung fields, more so at the bases.  There were no 
wheezes.  Diagnosis was COPD; moderate impairment based on 
his PFTs; history of asbestos exposure; and pulmonary 
embolus.

According to a July 2005 private PFT, the Veteran's post-
bronchodilator FEV-1 was 69 percent; and FEV-1/FVC was 73 
percent.  Interpretation was that there was a mild reduction 
of flow rates with moderate reduction of flow at lower lung 
volumes.

In June 2008, the Veteran underwent a CT scan of the chest.  
Impression was: no pulmonary embolus identified; nonspecific 
lower lobe pulmonary nodules; a few small mediastinal nodes; 
large hiatal hernia; hepatic cysts; and cholelithiasis.  

On review, the Board finds that an evaluation in excess of 30 
percent for COPD with a history of asbestos exposure is not 
warranted.  In this regard, the above-noted PFT findings do 
not show evidence of FEV-1 of 40 to 55- percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO(SB) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  

The Board acknowledges the severity of the Veteran's 
pulmonary disability, as noted by the August 2004 VA 
examiner, however, the October 2004 VA examiner stated that 
the Veteran's COPD was moderately impaired, based on his 
PFTs; history of asbestos exposure; and pulmonary embolus.  
The Board finds no basis to warrant a higher evaluation of 60 
percent, as the PFT findings of record warrant no more than a 
30 percent evaluation, and staged ratings are not warranted.  
See Hart, supra. 

Finally, the Board finds that there is no indication that the 
Veteran's pulmonary disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher rating on an extra-schedular basis.  The COPD is not 
productive of marked interference with employment or required 
any frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, the Board is not required to remand this 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
The preponderance of the evidence is against the Veteran's 
increased rating claim for his service-connected COPD with a 
history of asbestosis.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the Veteran's claim that would give rise to a 
reasonable doubt in favor of the appellant; the benefit-of-
the-doubt rule is not applicable, and the appeal is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for essential hypertension 
is denied.  

Entitlement to a disability evaluation in excess of 30 
percent for COPD with exposure to asbestosis is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


